Order, Family Court, New York County (Susan Larabee, J.), entered on or about December 15, 2008, which denied petitioner agency’s application to revoke a suspended judgment that had been entered following a finding of permanent neglect against respondent parent, deemed the suspended judgment satisfied, and referred the case back to the Referee for a permanency hearing and further consideration of the disposition that is in the subject child’s best interests, unanimously affirmed, without costs.
The record supports Family Court’s findings that respondent substantially complied with all of the terms and conditions of the suspended judgment (see Matter of Kaleb U., 280 AD2d 710, 712 [2001] [noncompliance must be demonstrated by a preponderance of the evidence; Family Court’s factual findings to be accorded great deference]), including attending individual and couple’s counseling, submitting to random drug testing and remaining free of illicit substances, cooperating with announced and unannounced home visits, and cooperating with all reasonable referrals for services made by the agency. The record also supports Family Court’s finding that respondent addressed and ameliorated the problems that endangered the child and led to his removal from the home and the finding of permanent neglect (see Matter of Michael B., 80 NY2d 299, 311 [1992]; Matter of Nicole OO., 262 AD2d 808, 810 [1999]). We have considered the agency’s and the child’s other contentions and find them unavailing. Concur—Friedman, J.P., Moskowitz, Renwick, Freedman and Román, JJ.